In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Queens County (Golar, J.), dated April 14, 1997, which granted the plaintiff wife’s motion for leave to serve an amended complaint to add Maria Caballero and Paula Caballero, the defendant’s sisters, as necessary parties.
Ordered that the appeal is dismissed, with costs.
Only an “aggrieved party or a person substituted for him may appeal from any appealable judgment or order” (CPLR *3535511; see, Matter of Richmond County Socy. for Prevention of Cruelty to Children [Staten Is. Mental Health Socy.], 11 AD2d 236, 239, affd 9 NY2d 913, motion to amend remittitur granted 10 NY2d 746, cert denied 368 US 290; M.J. & K. Co. v Matthew Bender & Co., 220 AD2d 488, 489). In the instant matter the defendant husband was not aggrieved by the order adding his sisters as necessary party defendants. Thus, the appeal must be dismissed (see, Gomberg v Gorman, 117 AD2d 583, 584; Richardson v Millard, 33 AD2d 820).
Mangano, P. J., Bracken, Copertino and Santucci, JJ., concur.